THE THIRTEENTH COURT OF APPEALS

                                   13-18-00105-CV


                    New LifeCare Hospitals of South Texas, L.L.C.
                                         v.
                                   RCBS, L.P.


                                  On appeal from the
                    370th District Court of Hidalgo County, Texas
                           Trial Cause No. C-3353-17-G


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed for want of jurisdiction. The Court

orders the appeal DISMISSED FOR WANT OF JURISDICTION in accordance with its

opinion. Costs of the appeal are adjudged against appellee.

      We further order this decision certified below for observance.

November 29, 2018